DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mrs. Rose Moller-Jacob on Friday March 19, 2021. The application has been amended as follows:
The claims:
In claim 1, line 18, delete “microcapsules are stable in said consumer product as evidenced by a loss of less than 60% of the initial perfume oil from the microcapsules ” and insert – microcapsule is stable in said consumer product as evidenced by a loss of less than 60% of the initial perfume oil from the microcapsule--. 

In claim 28, line 24, delete “microcapsules are stable in said consumer product as evidenced by a loss of less than 60% of the initial perfume oil from the microcapsules ” and insert – microcapsule is stable in said consumer product as evidenced by a loss of less than 60% of the initial perfume oil from the microcapsule--. 
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 2, 4-8, 11-12, 14, 16-20, 22, 24-35; renumbered 1-28, are allowable upon consideration of applicants’ information disclosure statement and consideration of the prior art and remain allowed for the reasons recited in the Notice of Allowance dated 9/2/2020.  
Applicants submit the Igarashi reference US 4,610,927 for Examiner consideration after allowance.  Igarashi teach a process of preparing a microcapsule with a core comprising alcohol based perfume and is silent to the claimed stability parameters, thus its teaching is not found pertinent to the claim language specific to a 
Claims 3, 9-10, 13, 15, 21, 23 remain cancelled by Applicant’s and Examiner’s amendments filed on or before 10/26/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764